Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angela Pledger appeals the district court’s order dismissing as untimely her complaint alleging violations of Title VII of *157the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pledger v. Fairfax Cnty., No. 3:13-cv-00740-JAG, 2014 WL 2040068 (E.D.Va. May 16, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.